Citation Nr: 0844168	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  95-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
knee pain.

2.  Entitlement to service connection for claimed shortness 
of breath and coughing, claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for history of post-
prandial dyspepsia, claimed as heartburn and stomach 
condition due to an undiagnosed illness.

4.  Entitlement to service connection for weakness and pain 
in the right hand and wrist, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for cervical spine 
pain, claimed as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1985, from9 1990 to April 1991, from January 2002 to 
October 2002, and from March 2003 to June 2004.  He retired 
from the Reserve in February 2005.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal back to the 
RO in November 2003 for further development of the record.

The veteran's appeal originally included the issue of 
entitlement to service connection for a lumbar spine 
disorder.  During the pendency of the appeal, the RO, in a 
July 2008 decision, granted service connection for this 
disability.  This represents a complete grant of the benefits 
as to that issue.  Therefore, his appeal concerning the issue 
of entitlement to service connection for a lumbar spine 
disability has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran is not shown to have current bilateral knee 
disability causally related to any period of active military 
service.

2.  The medical evidence of record demonstrates that the 
veteran's post-service complaints of shortness of breath and 
coughing have been attributed to a known clinical diagnosis 
of minimal obstructive lung disease and such diagnosed 
minimal obstructive lung disease is not shown to be related 
to any period of active military service. 

3.  The medical evidence of record demonstrates that the 
veteran's post-service complaints of history of post-prandial 
dyspepsia, claimed as heartburn and a stomach condition have 
been attributed to a known clinical diagnosis of hiatal 
hernia with gastroespophageal reflux disease (GERD) and such 
diagnosed hiatal hernia with GERD is not shown to be related 
to any period of active military service.

4.  The veteran is not shown to have a current right wrist 
and hand disability causally related to his period of active 
military service or otherwise due to an undiagnosed illness 
as a result Persian Gulf War service.

5.  The veteran is not shown to have current chronic fatigue 
syndrome or chronic fatigue causally related to a period of 
active military service or otherwise due to an undiagnosed 
illness as a result Persian Gulf War service.

6.  The medical evidence of record demonstrates that the 
veteran's post-service complaints of cervical spine pain have 
been attributed to a known clinical diagnosis of cervical 
neck strain and such diagnosed cervical neck strain is not 
shown to be related to any period of active military service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have current bilateral knee 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 

2.  A disorder manifested by shortness of breath and coughing 
was not incurred in or aggravated by active service, to 
include as being due to or a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

3.  A disorder manifested by history of post-prandial 
dyspepsia, heartburn and a stomach condition was not incurred 
in or aggravated by active service, to include as being due 
to or a manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

4.  The veteran does not have a disorder manifested by 
weakness and pain in the right hand and wrist that was 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

5.  The veteran does not have a disorder manifested by 
fatigue that was incurred in or aggravated by active service, 
to include as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

6.  A disorder manifested by cervical spine pain was not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in a July 2008 Supplemental Statement 
of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In March 2007 the RO notified 
the veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  Regardless, no disability rating or 
effective date is assigned when service connection is 
denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A.	Bilateral knee pain

The service medical records from the veteran's multiple 
periods of service indicate that the veteran had complaints 
of left knee and hip pain.  An August 1995 service periodical 
examination report stated that the veteran had bursitis of 
the left hip and knee and was currently receiving cortisone 
treatment for this condition from his family physician.  It 
was reported that running caused pain.  

The veteran asserts that his bilateral knee pain onset during 
his service in the Persian Gulf.  He reported that he fell 
asleep in his vehicle and woke up the next morning with 
significant numbness and weakness of the left knee.  The 
claims file is replete with VA and private facility treatment 
records referencing treatment for bilateral knee pain.  An 
August 1994 VA examination reported that the veteran had a 
normal orthopedic examination of the knees. 

In June 1995 private treatment records, the veteran 
complained of left hip and knee problems.  However, objective 
examination showed the left knee to be unremarkable.  In a 
June 1997 VA examination, the veteran complained of a history 
of bilateral episodic aching knees which occurred 2-4 times 
per month.  He described the pain as an achy pain and 
reported some crepitus.  However, he did not have any redness 
or swelling.  He had full range of motion in the knees and 
the reflexes and ligamentous examination was normal; however, 
he did have minimal crepitus.  He was diagnosed with 
bilateral knee pain with crepitus on examination but normal 
x-rays and otherwise normal examination.

In a May 2005 VA examination report, x-ray of the right knee 
was normal.  Left knee examination showed patellar tendon 
tenderness; however, there was full range of motion, x-ray 
was normal and ligament and motor sensory was intact.

In a September 2007 VA examination, the veteran complained of 
bilateral knee pain that had been ongoing for years.  He 
complained of knee aching and stiffness which cleared with 
minimal exercise or walking around.  He reported that he had 
an ACL tear 2-3 years earlier, not service related, that was 
surgically repaired.  He worked as a police officer and 
therefore was on his feet a good portion of the day.  He 
passed his physical test and could walk a mile and a half in 
16 minutes.  He did not have any undue pain or swelling with 
any of his activities.  He reported that his knees were not 
giving him any significant problem.

On examination, both knees appeared normal.  Both knees had 
full extension; the right knee flexed to 120 degrees and the 
left knee flexed to 130 degrees without pain.  Both knees 
were stable.  The veteran was diagnosed with patellofemoral 
syndrome of the left knee and status post ACL surgical repair 
of the right knee.  The examiner opined that the veteran did 
not have any significant knee problem at this time.  The 
examiner explained that the veteran did not have any serious 
knee problem other than the stress arthralgia-type symptoms 
which meant when his knees were exposed to high impact 
activity, the veteran had aching and discomfort.

Given its review of the record, the Board finds that service 
connection for a bilateral knee pain or disorder is simply 
not warranted.  In this regard, the Board notes that the 
veteran has not been diagnosed with a bilateral knee 
disability related to his period of service.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  The record 
simply demonstrates the veteran has aching and discomfort in 
his knees when he is exposed to high impact activity for 
which service connection cannot be granted.  He had knee 
surgery unrelated to service, and no chronic knee pathology 
related to service has been shown.

The only other evidence of record supporting the veteran's 
claim in this regard is his various lay statements.  While 
the veteran is certainly competent to report symptoms capable 
of lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  In this case, the evidence of 
record simply fails to establish a diagnosable bilateral knee 
disorder that is causally related to an event or incident of 
his period of service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue 
because the preponderance of the evidence is against the 
veteran's claim in this regard.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal in this regard is denied.   

B.	Undiagnosed illness

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he had 
service in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran's service medical records indicate that the 
veteran received some treatment for complaints of breathing 
problems and coughing.  However, these records indicate these 
problems were related to the veteran's diagnosed milk 
allergy.   The service medical records were otherwise 
negative for complaints related to gastrointestinal disorder, 
respiratory disorder, cervical spine disorder, right hand and 
wrist disorder or fatigue syndrome.  

Subsequent to service, the veteran asserts that he has 
suffered from neck pain, weakness in the right hand, 
heartburn, fatigue and breathing difficulty since returning 
from Desert Storm.  In an April 1994 private treatment 
record, the private doctor reported that he had been treating 
the veteran for complaints of left neck pain.  The doctor 
reported that x-ray revealed a reversal of the normal 
cervical curve with some early degenerative changes.  The 
veteran received cervical spine manipulation and 
intersegmental traction which offered noted relief.  The 
veteran subsequently discontinued treatment.  

In an April 1994 VA examination report, the veteran was 
diagnosed with normal cervical spine and right wrist 
tenderness over the scaphoid with an otherwise normal 
orthopedic examination and normal x-ray with full range of 
motion.  Private treatment records from July 1994 to July 
1995 document the treatment the veteran received for various 
disorders.  In an April 1995 record, the veteran complained 
of neck pain and intermittent heartburn and gastrointestinal 
distress.  The veteran was diagnosed with probable cervical 
arthritis and GERD.

In a June 1997 VA examination, the veteran complained of 
shortness of breath and easy fatigability since returning 
from the Persian Gulf.  He denied cough, sputum production, 
chest pain or any pedal edema.  He reported that he was able 
to complete all of his National Guard physical therapy 
requirements.  He complained of being continually tired even 
though he averaged 6-7 hours of sleep a night.  He ran a 150 
acre farm with his father and had lost no time from work.  
Further, he reported being able to work for several hours, 
performing hard physical labor without stopping because he 
was short of breath.  The veteran's objective examination was 
normal.

He also complained of a history of post prandial heartburn.  
No etiology of the problem had been determined.  Prevacid, 
taken twice daily, offered relief.  He denied having 
vomiting; however, he did have occasional diarrhea 1-2 times 
per month.  His stomach, abdomen and rectus examination was 
normal.

He complained of cervical spine pain 2-3 times per week.  He 
complained that he had some stiffness that went away with 
Motrin during the day.  On objective examination, he had full 
range of motion.

He had a history of some pain the right wrist.  He reported 
that the pain had resolved and he demonstrated full range of 
motion in the right wrist.  On examination, he had full range 
of motion, good muscle strength, no redness, tenderness or 
effusion and normal x-ray.

Final diagnosis showed that the veteran had no evidence of 
shortness of breath or fatigue.  Pulmonary function study and 
examination was normal.  His history of post prandial 
dyspepsia had resolved with treatment, there was no evidence 
of disability on examination.  His cervical spine examination 
was normal with no evidence of disease found and normal x-
ray.  Pain in the right wrist had resolved and was 
asymptomatic.  Examination of the right wrist was normal.

In May 2005 VA examination report, the veteran was diagnosed 
with osteoarthritis of the right wrist and hand.  The 
examiner opined that this condition was likely Gulf War 
related.  The veteran reported his cervical spine symptoms 
also began in the Gulf War.  He had no known cervical spine 
trauma.  He was diagnosed with multilevel degenerative joint 
disease and disc disease and the examiner opined the 
disability was likely as not was related to his service in 
the Gulf War.  

The veteran was also diagnosed with hiatal hernia with GERD.  
The examiner reported that the symptoms began during his 
deployment in the Gulf and have continued presently.  Thus, 
the examiner opined that the symptoms were as likely as not 
related to the veteran's service in the Gulf.

With regard to his fatigue and respiratory disorder, 
examinations were normal.  The examiner commented that the 
onset of the symptoms began while the veteran served in the 
Gulf per his report.  However, objective evidence confirmed 
the diagnoses.

In a September 2007 VA digestive conditions examination, the 
veteran reported that he had dyspepsia with heartburn that 
began during his service in Desert Storm around 1991.  He 
continued to experience related problems since that time.  He 
reported that he was diagnosed with hiatal hernia with reflux 
in 2005.  On examination, he was diagnosed with hiatal hernia 
with GERD.  The examiner noted that per the veteran's report, 
his symptoms began during Desert Storm and had been 
persistent over the years.  However, the examiner observed 
that the records did not show that the veteran had reflux or 
symptoms thereof over the years.  Nonetheless, the examiner 
opined that it was at least as likely as not that the 
veteran's heartburn, indigestion and dyspepsia started during 
the veteran's service in Desert Storm.

In a September 2007 VA hand examination, the veteran reported 
that he injured his right wrist while serving in Desert 
Storm.  It was not a severe injury and the only symptom was 
pain.  On examination, there was no physical abnormality 
involving the right hand or wrist.

In another September 2007 VA general medical examination, the 
veteran did not demonstrate evidence of chronic fatigue.  He 
worked 12 hour shifts.  At the end of his shifts he felt 
tired and would sleep and feel refreshed the next day.  The 
veteran reported that he did get tired at times; however, he 
did not feel the fatigue he previously felt.  The examiner 
concluded there was no evidence of chronic fatigue syndrome 
or chronic fatigue.

In a September 2007 VA spine examination, the veteran 
complained of neck pain dating back to his experience in 
Desert Storm and Afghanistan.  He felt his heavy helmet 
caused strain on his neck and once he was able to stop 
wearing the helmet, his neck symptoms cleared.  He noticed 
stiffness and pain in the neck at times; however, his neck 
symptoms did not currently pose many problems.  

On examination, he had full forward flexion (0-45 degrees), 
extension (0-45 degrees) and bilateral rotation (0-80 
degrees).  However, he had minimally reduced lateral flexion 
(0-30 degrees bilaterally).  He had no pain with any of these 
movements.  He was diagnosed with cervical neck strain with 
no evidence of abnormal physical findings.  The examiner 
opined that based on the information provided by the veteran, 
it was at least as likely as not that his neck pain became 
apparent during his period of service.

In a September 2007 VA respiratory disorders examination, the 
veteran reported his shortness of breath onset with activity 
during his service in Desert Storm.  He didn't have any 
specific current complaints other than he felt that he became 
short of breath with exercise more quickly than he had 
previously.  On examination, the examiner found that the 
veteran had no significant breathing problems.  In a follow-
up June 2008 VA respiratory examination, the veteran was 
diagnosed with minimal obstructive lung disease.

In this case, the Board notes that the veteran's claimed 
conditions of shortness of breath and coughing,  post-
prandial dyspepsia, heartburn and a stomach condition and 
cervical spine pain have been diagnosed as obstructive lung 
disease, hiatal hernia with GERD and cervical neck strain 
respectively in several of the VA medical examinations of 
record and accordingly there is no basis for his claim that 
disorders manifested by the above listed symptoms are due to 
an undiagnosed illness occasioned by service in the Persian 
Gulf.  Thus, the relevant medical evidence does not show that 
the veteran currently has undiagnosed illnesses that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the veteran's claimed disorders have been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

On a direct basis, the Board notes that the service medical 
records are not referable to complaints or diagnosis of, or 
treatment for, gastrointestinal, respiratory or cervical 
spine disorders.  Despite the veteran's complaints, the first 
objective medical findings of disorders related thereto were 
not until the May 2005 VA examination.  While the Board notes 
that the May 2005 and subsequent September 2007 VA 
examinations link the veteran's diagnosed disorders to a 
period of service, such conclusions are based on the 
veteran's reported medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  Thus, the 
rationale for such opinions is not adequately explained.  
While there has been some indication of arthritis of the 
cervical spine, this appears minimal at best.  It was noted 
in 1994 by a private physician and is unrelated to service at 
that time.  Subsequently, x-rays did not confirm arthritis, 
and although degenerative changes were diagnosed in 2005, 
this is apparently without x-ray confirmation.  Thus, there 
is no basis for service connection.

The only other evidence supporting the veteran's contentions 
are his various lay assertions.  While we are sympathetic to 
the veteran's belief that his diagnosed obstructive lung 
disease, hiatal hernia with GERD and cervical neck strain 
disabilities are related to his period of Gulf War service, 
and note that he is competent to report symptoms he 
experienced in-service, he is not qualified to render an 
opinion as to whether the currently diagnosed disabilities 
are related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (1992). 

As to his contentions that he has right hand disability and 
fatigue related to his period of service during Desert Storm, 
the Board notes that the medical evidence simply does not 
support his contentions.  In this regard, the Board notes 
regulations specifically require some "objective indications" 
of disability.  See 38 C.F.R. § 3.317(a).  The veteran has 
failed to produce objective evidence of disability.  To that 
end, the Board observes that in the September 2007 VA 
examinations, the examiner concluded there was no physical 
abnormality involving the hand or wrist and there was no 
evidence of chronic fatigue syndrome or chronic fatigue. 

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the veteran's claims and the benefit 
of the doubt doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990).  Accordingly, the appeal 
in this regard is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for claimed bilateral knee pain is denied.

Service connection for claimed shortness of breath and 
coughing, claimed as due to an undiagnosed illness is denied.

Service connection for history of post-prandial dyspepsia, 
claimed as heartburn and stomach condition due to an 
undiagnosed illness is denied.

Service connection for weakness and pain in the right hand 
and wrist, claimed as due to an undiagnosed illness is 
denied.

Service connection for fatigue, claimed as due to an 
undiagnosed illness is denied.

Service connection for cervical spine pain, claimed as due to 
an undiagnosed illness is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


